PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Drobitko et al.
Application No. 16/888,760
Filed: 31 May 2020
For: COMPUTER IMPLEMENTED PLATFORM, SOFTWARE, AND METHOD FOR DRAWING USING AUGMENTED REALITY
:
:
:
:	DECISION ON PETITION
:
:
:

This is a communication, filed December 23, 2021, which is being treated as a renewed petition under 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to file a proper reply within the meaning of 37 CFR 1.113 to the final Office action of January 6, 2021, which set a shortened statutory period for reply of three months. No extension of time under 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned April 7, 2021. A Notice of Abandonment was mailed September 10, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment and a terminal disclaimed to obviate a provisional double patenting rejection over a pending “reference” application, (2) the petition fee of $1,050.00 and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 2613 for appropriate action in the normal course of business on the reply received October 8, 2021.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/
Jamice BrantleyParalegal Specialist, Office of Petitions